                          United States District Court
                        Western District of North Carolina
                               Asheville Division

         Paul Jeffrey Wykle,          )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               1:19-cv-00155-MOC
                                      )
                 vs.                  )
                                      )
         Nancy A. Berryhill,          )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s February 11, 2020 Order.

                                               February 11, 2020
